IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41411
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                       SAMUEL EDWIN FIELDS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:00-CR-184-1
                       --------------------
                           July 25, 2002

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Samuel Edwin Fields appeals following his conviction for one

count of being a felon in possession of a firearm.     Fields first

argues that the evidence adduced at his trial was insufficient to

support the verdict of the jury because it did not show that he

possessed a firearm. This issue lacks merit. The evidence adduced

at trial was sufficient to allow a reasonable trier of fact to

conclude that Fields had direct physical control over the firearm


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
and thus actually possessed it.          See United States v. Munoz, 150
F.3d 401, 416 (5th Cir. 1998); United States v. Ortega-Reyna, 148
F.3d 540, 543 (5th Cir. 1998).

     Fields   also   argues   that   the    district   court   abused   its

discretion in refusing to give his requested jury instruction on

the justification defense.       Fields has not shown that he was

endangered and had no opportunity to pursue legal alternatives

during the entire time that he was in possession of the firearm.

See United States v. Panter, 688 F.2d 268, 272 (5th Cir. 1982).

Accordingly, he has not shown that he was entitled to assert the

defense of justification.      Because he has not shown that he was

entitled to assert the justification defense, he likewise has not

shown that the district court abused its discretion in denying his

requested jury instructions. The judgment of the district court is

AFFIRMED.




                                     2